DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicants’ election without traverse of Invention II, Claims 16 to 23 and 26, in the reply filed on 27 September 2021 is acknowledged.
Claims 1 to 15 and 24 to 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 27 September 2021.

Specification
The disclosure is objected to because of the following informalities:
On page 1, lines 7 to 8, Application Serial No. 16/398,082 should be updated as “now U.S. Patent No. 10,621,996 issued on 14 April 2020”.  
On page 15, lines 17 to 18, “conversion to LPC domain block 534” appears that it should be “conversion to LPC domain block 540”.  See Figure 2b.  There is no element 534 in Figure 2b, and element 534 only occurs in Figure 1a.
On page 17, lines 9 to 10, “three quantizer/scaler blocks 421, 522, and 424 in Fig. 1a” should be “three quantizer/scaler blocks 421, 522, and 524 in Fig. 1a”.  There is no element 424 in Figure 1a.

On page 30, line 38, “passed” should be “past”.
On page 31, line 11, “Fig. 7a, 7b” appears that it should be “Fig. 7c, 7d” because signals are illustrated in Figures 7c and 7d, but Figures 7a and 7b do not illustrate signals.
On page 32, line 25, “the a weighted” should be “the weighted”.
On page 32, line 28, “source-filer” should be “source-filter”.
Appropriate correction is required. 

Claim Objections
Claims 16 to 22 are objected to because of the following informalities:  
Claims 16 to 22 are preambularly directed to “a decoder”, which does not clearly fall within any of the four statutory categories of invention under 35 U.S.C. §101, as it is not necessarily a machine or article of manufacture.  A decoder could simply be as a mathematical algorithm or a computer program.  Broadly, then, a decoder, per se, could represent a non-statutory subject matter embodiment because it can be construed as a mere mathematical algorithm or as a computer program that is not embodied in a non-transitory computer-readable medium.  Applicants can overcome this rejection by amending these claims to set forth “a decoding apparatus” or “a decoding device”.
Appropriate correction is required.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims.  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 16 to 23 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 to 22, 26, and 28 of U.S. Patent No. 10,319,384.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent set forth at least all of the limitations of the current claims.  Mainly, the corresponding independent claims of the patent are simply narrower because they include additional limitations directed to a common post-processing stage for processing the converted signal so that the converted output signal of the common post-processing stage is an expanded version of the combined signal.
Specifically, current independent claims 16, 23, and 26 and corresponding independent claims 16, 26, and 28 of the patent all set forth a decoding apparatus, a method of decoding, and a computer program for decoding an encoded audio signal, the encoded audio signal comprising a first coded signal, a first processed signal in a second domain, and a second processed signal in a third domain, wherein the first 
Current claim 17 and corresponding claim 17 of the patent both set forth a decoder in which the first combiner or the second combiner comprises a switch comprising a cross fading functionality.  
Current claim 18 and corresponding claim 18 of the patent both set forth a decoder in which the first domain is a time domain, the second domain is an LPC domain, the third domain is an LPC spectral domain, or the first encoded signal is encoded in a fourth domain, which is a time-spectral domain acquired by time/frequency converting a signal in the first domain.  

Current claim 20 and corresponding claim 20 of the patent both set forth a decoder in which the first decoding branch or the second inverse processing branch comprises an overlap-adder for performing a time domain aliasing cancellation functionality.  
Current claim 21 and corresponding claim 21 of the patent both set forth a decoder in which the first decoding branch or the second inverse processing branch comprises a de-warper controlled by a warping characteristic comprised in the encoded audio signal.  
Current claim 22 and corresponding claim 22 of the patent both set forth a decoder in which the encoded signal comprises, as side information, an indication whether a coded signal is to be coded by a first encoding branch or a second encoding branch or a first processing branch of the second encoding branch or a second processing branch of the second encoding branch, and8 153476216.1which further comprises a parser for parsing the encoded signal to determine, based on the side information, whether a coded signal is to be processed by the first decoding branch, or the second decoding branch, or the first inverse processing branch of the second decoding branch or the second inverse processing branch of the second decoding branch.

Claims 16 to 23 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 7 and 12 to 13 of U.S. Patent No. 10,621,996.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent set forth at least all of the limitations of the current claims.  Mainly, the corresponding independent claims of the patent are simply narrower because they include additional limitations directed to a size of a frame length for a second combiner is greater than the size of the frame length of the first combiner.
Specifically, current independent claims 16, 23, and 26 and corresponding independent claims 1, 12, and 13 of the patent all set forth a decoding apparatus, a method of decoding, and a computer program for decoding an encoded audio signal, the encoded audio signal comprising a first coded signal, a first processed signal in a second domain, and a second processed signal in a third domain, wherein the first coded signal, the first processed signal, and the second processed signal are related to 6 153476216.1different time portions of a decoded audio signal, and wherein a first domain, the second domain and the third domain are different from each other, comprising: a first decoding branch for decoding the first encoded signal based on the first coding algorithm; a second decoding branch for decoding the first processed signal or the second processed signal, wherein the second decoding branch comprises a first inverse processing branch for inverse processing the first processed signal to acquire a first inverse processed signal in the second domain; a second inverse processing branch for inverse processing the second processed signal to acquire a second inverse processed 
Current claim 17 and corresponding claim 2 of the patent both set forth a decoder in which the first combiner or the second combiner comprises a switch comprising a cross fading functionality.  
Current claim 18 and corresponding claim 3 of the patent both set forth a decoder in which the first domain is a time domain, the second domain is an LPC domain, the third domain is an LPC spectral domain, or the first encoded signal is encoded in a fourth domain, which is a time-spectral domain acquired by time/frequency converting a signal in the first domain.  
Current claim 19 and corresponding claim 4 of the patent both set forth a decoder in which the first decoding branch comprises an inverse coder and a de-quantizer and a frequency domain time domain converter, or the second decoding branch comprises an inverse coder and a de-quantizer in the first inverse processing branch or an inverse coder and a de-quantizer and an LPC spectral domain to LPC domain converter in the second inverse processing branch.  
Current claim 20 and corresponding claim 5 of the patent both set forth a decoder in which the first decoding branch or the second inverse processing branch 
Current claim 21 and corresponding claim 6 of the patent both set forth a decoder in which the first decoding branch or the second inverse processing branch comprises a de-warper controlled by a warping characteristic comprised in the encoded audio signal.  
Current claim 22 and corresponding claim 7 of the patent both set forth a decoder in which the encoded signal comprises, as side information, an indication whether a coded signal is to be coded by a first encoding branch or a second encoding branch or a first processing branch of the second encoding branch or a second processing branch of the second encoding branch, and 8 153476216.1which further comprises a parser for parsing the encoded signal to determine, based on the side information, whether a coded signal is to be processed by the first decoding branch, or the second decoding branch, or the first inverse processing branch of the second decoding branch or the second inverse processing branch of the second decoding branch.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Independent claim 26 is directed to non-statutory subject matter under 35 U.S.C. §101 because it sets forth a computer program for encoding and decoding an audio per se, do not represent statutory subject matter under 35 U.S.C. §101 unless they are embodied in a tangible form of a computer-readable medium that is a product.  Moreover, the USPTO supports a requirement that all claims directed to a computer-readable medium include a limitation that this computer-readable medium is “non-transitory” to exclude any interpretation of claims to a computer-readable medium being construed as transitory ‘signal claims’.  Here, Applicants’ Specification, Page 36, Lines 18 to 20, states an encoded audio signal can be transmitted on a transmission medium.  Any claim to a computer-readable medium, then, could reasonably be construed as a ‘signal claim’ when read in light of the Specification.  However, ‘signal claims’ are non-statutory subject matter by court precedent under 35 U.S.C. §101.  See In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007) and MPEP §2106.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


s 16 to 23 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen et al. (U.S. Patent No. 6,134,518) in view of Bessette (U.S. Patent Publication 2007/0147518).
Concerning independent claims 16, 23, and 26, Cohen et al. discloses an apparatus, method, and computer program product for decoding an encoded audio signal, comprising:
“a first decoding branch for decoding the first encoded signal based on the first coding algorithm” – audio signal coding system includes decoder 30 (column 2, lines 18 to 25: Figure 1); decoder 30 includes a suitable transform decoder which is arranged to decode each frame accordingly, but transform decoder is conventional and is not further described (column 2, lines 60 to 67: Figure 2); transform decoding is “the first decoding algorithm”; 
“a second decoding branch for decoding the first processed signal or the second processed signal” – decoder 30 includes a suitable CELP decoder which is arranged to decode each frame accordingly, but CELP decoder is conventional and is not further described (column 2, lines 60 to 67: Figure 2); CELP decoding provides decoding for “a second decoding branch”;
“a second combiner for combining the converted signal in the first domain and the first decoded signal output by the first decoding branch to acquire a decoded output signal in the first domain” – at a decoder, an output signal of a CELP encoded frame is over-lapped added with a preceding transform encoded frame (column 6, lines 12 to 15); a decoded CELP frame is a time domain (“the first domain”) output signal and a 
Concerning independent claims 16, 23, and 26, Bessette teaches a method and device based on ACELP/TCX, comprising:
“wherein the second decoding branch comprises a first inverse processing branch for inverse processing the first processed signal to acquire a first inverse processed signal in the second domain” – a decoder provides for decoding of parameters by a main ACELP/TCX decoder that includes TCX decoder 12.008 (“a first inverse processing branch”) (¶[0357]: Figure 12); a “second domain” is an LPC domain produced by TCX prior to inverse filtering by a synthesis filter;
“a second inverse processing branch for inverse processing the second processed signal to acquire a second inverse processed signal in the second domain” – a decoder provides for decoding of parameters by a main ACELP/TCX decoder that includes ACELP decoder 12.007 (“a second inverse processing branch”) (¶[0357]: Figure 12); this “second domain” is an LPC domain prior to inverse filtering by a synthesis filter;
“a first combiner for combining the first inverse processed signal and the second inverse processed signal to acquire a combined signal in the second domain” – ACELP and TCX frames are written into output buffer 12.010 after activating switch selector 12.009 (¶[0357]: Figure 12); ACELP frames and TCX frames, then, are ‘combined’ for output at buffer 12.010; 
“a converter for converting the combined signal to the first domain” – ACELP decoding reconstructs an excitation signal by passing through synthesis filter 14.016 
Concerning independent claims 16, 23, and 26, then, Bessette teaches a method and device for ACELP/TCX decoding that maximizes audio quality when switching between modes because ACELP/TCX coding has an advantage of using two homogenous linear predictive modes, which makes switching easier than conventional transition modes.  (¶[0020])  Basically, Applicants’ claims simply combine a standard CELP/transform decoder first stage of Cohen et al. with an ACELP/TCX decoder second stage of Bessette.  Cohen et al. and Bessette, in combination, disclose and teach receiving “a first coded signal, a first processed signal in a second domain, a second processed signal in a third domain, where the first coded signal, the first processed signal, and the second processed signal are related to different time portions of a decoded audio signal, and wherein a first domain, the second domain and the third domain are different from each other”.  That is, “a first coded signal” is a transform coded signal of Cohen et al., “a first processed signal” is an ACELP coded signal of Bessette, and “a second processed signal” is a TCX signal of Bessette, where these three signals are in different domains of a frequency domain (“a fourth domain”) for a transform encoded signal, an LPC domain (“a second domain”) for an ACELP signal, and a TCX domain (“a third domain”) for a TCX signal, and all of these signals are subsequently output by a decoder in a time domain (“a first domain”).  These three signal domains are received by a decoder at “different time portions” as received audio signals vary between encoding modes for speech and music and are “different from Bessette as a second stage of a CELP decoder of Cohen et al. for a purpose of maximizing audio quality when switching between modes due to a similar nature of using linear prediction for both CELP and TCX.

Concerning claim 17, Bessette teaches adaptive windowing and overlap of successive frames on transitions between ACELP frames and TCX frames.  (¶[0247] - ¶[0266]: Figures 4A to 4C)  The shape of these windows shows how TCX fades out and ACELP fades in at a boundary between the frames, and is equivalent to “a cross fading functionality.”
Concerning claim 18, Cohen et al. discloses a transform coder (“the first coding branch”), which uses an MDCT transform to produce an encoded signal in a frequency domain.  (Column 4, Lines 55 to 63)  A frequency domain is “a fourth domain”, which “is a time-spectral domain acquired from time/frequency converting a signal in the first domain”, where “the first domain” is a time domain for outputting a decoded audio signal so that is can be heard by a user.  Each of a second, third, and a fourth domain is different from an audio output signal in a time domain (“the first domain”), where an LPC domain for an ACELP decoder is “the second domain”, and a TCX domain or LPC spectral domain for a TCX encoder is “the third domain” of Bessette.
Concerning claim 22, Cohen et al. further discloses that an encoded signal includes bits to indicate to a decoder 30 whether a frame was encoded by CELP coder 110 or transform coder 120.  (Column 2, Lines 60 to 62)  These bits are “side information”.  Implicitly, bits of side information are ‘parsed’ from a bit stream by Bessette.  Specifically, Bessette teaches that ACELP and TCX decoders are controlled by super-frame mode indicators (“side information”).  (¶[0353]; ¶[0371]; ¶[0374]: Figure 12)  ACELP/TCX de-multiplexer 12.001, then, is “a parser for parsing the encoding signals to determine, based on the side information, whether a coded signal is to be processed by the first decoding branch, or the second decoding branch, or the first inverse processing branch of the second decoding branch or the second inverse processing branch of the second decoding branch.”

Claims 19 to 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen et al. (U.S. Patent No. 6,134,518) in view of Bessette (U.S. Patent Publication 2007/0147518) as applied to claims 1 and 16 above, and further in view of Herre et al. (U.S. Patent Publication 2008/004869).
Concerning claim 21, Cohen et al. and Bessette do not disclose or teach that a first decoding branch or the second inverse processing branch comprises a de-warper controlled by a warping characteristic in the encoded audio signal.  This first decoding branch corresponds to a transform coder of Cohen et al., and this second inverse processing branch corresponds to an ACELP decoder of Bessette.  However, Herre et al. teaches a warped LPC coder to include a CELP coding core for representing an excitation signal.  (¶[0027])  A pre-filter has a variable warping characteristic, the warping characteristic being controllable in response to a time-varying control signal to produce a strong warp or no warping.  (¶[0085]: Figure 1)  A controller of an audio encoder provides a time-varying control signal that depends on the audio signal so that Herre et al. for decoding branch operating by ACELP of Cohen et al. and Bessette for a purpose of providing high quality audio at a low bitrate when encoding both speech and music.
Concerning claim 19, Cohen et al. does not expressly disclose a de-quantizer for “a first decoding branch” of a transform decoder, but this would be implicit because MDCT/IMDCT commonly quantizes and inverse quantizes coefficients of a frequency domain audio signal.  Cohen et al. discloses IMDCT for a transform decoder.  (Column 5, Lines 5 to 17)  Anyway, Herre et al. teaches a standard prior art algorithm for a coder and a decoder that include quantization/encoding and decoding/inverse quantization.  (Figure 9)
Concerning claim 20, Bessette teaches overlap adding a target signal for decoded frames of ACELP/TCX decoding.  (Abstract; ¶[0372] - ¶[0373])  Implicitly, an MDCT transform performs “time domain aliasing cancellation functionality.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Sluijter et al. discloses related prior art.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608. The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        October 25, 2021